HUTCHESON, Chief Judge
(dissenting).
What began in the district court as much ado about nothing and, by the in-transigeance of plaintiff-appellant in refusing to conform to the district judge’s plain and simple order under Rule 12(e) to make his complaint more definite and the district judge’s dismissal of the action for failure to do so, was converted into more ado about nothing more, has, by plaintiff-appellant’s efforts to obtain a ruling on the judge’s action sustaining the motion for a more definite statement, the refusal at first of the majority, and their later yielding to them, to permit this to be done, been blown up into quite a procedural storm.
As I see the case, the three simple issues this appeal presents are, under settled law, in briefest compass and may be as briefly decided.
The first question to be answered is whether the district judge acted within the limits of his discretion in finding and holding “that the complaint fails to allege in reasonable detail and in specific terms and by specific acts the manner in which the defendants have violated the provisions of the Fair Labor Standards Act as alleged in the complaint”. Upon the principles settled by the cases collected in the notes to Rule 12(e), F.R. Civ.P., 28 U.S.C., particularly notes 264-5, at page 446 and the same notes in the supplement thereto at pages 161-2, and given lip service in the majority opinion but denied application there, I think it cannot be doubted that the answer must be “Yes.”
The second question is whether the district judge was correct in equating this failure with “failure to state a claim upon which relief can be granted” under Rule 8(a). That the answer to this question must be “No” is settled by the opinions of this court in Weil Clothing v. Glasser, 5 Cir., 213 F.2d 296 at page 299 and in Atwood v. Humble Oil & Refining Co., 5 Cir., 243 F.2d 885, where, particularly in the latter case, the question was specifically presented and as specifically answered in the negative.
The third question is what order should this court enter on this record, and the answer to it is that, while affirming the part of the order requiring more definite statement, we should, disapproving the order dismissing the action for failure to state a claim on which relief may be granted, remand the case with directions to the district judge to afford appellant a reasonable time to comply with the order to make his pleadings more definite and, in default thereof, to strike the complaint or take such other action as the district judge, in his discretion deems right.
The confusion of the majority in reaching the conclusion at first to reverse the case without giving consideration to, and deciding, the first question the appeal presents, even though the appellant presses this question upon us, and their vacillating final acquiescence, proceeded, as is shown in the discussion in the opinion of Rules 12(b) and 12(e), from the failure of the majority to recognize and give effect to the enforcement provisions of Rule 12(e) and its erroneous conception that an order granting a motion for more definite statement is necessarily *134“interlocutory in character and not ap-pealable and must await the final decree with the likely consequences that it will wash out in the trial.” Its present about face proceeds from its inability to stand to its first position and its unwillingness to descend from the ivory tower of appellate omniscience.
As the rule itself provides and the cases settle it, Cf. Thompson v. Johnson, 102 U.S.App.D.C. 307, 253 F.2d 43, this is not the usual purpose, it is not the usual effect, of such an order. On the contrary, the rule in terms provides a short period for compliance and that in default thereof, within the time fixed, “the court may strike the pleading to which the motion was directed or make such order as it deems just.” In short, Rule 12(e) was adopted to be enforced against those who, as the appellant here, while complaining of delay caused by the entry of the order, add a year’s delay by appealing from it instead, as he could easily have done, of complying with it. If the district judge, proceeding under the rule, had specifically ordered the pleading amended and, thereafter, a dismissal of the suit for failure to so amend, the judgment dismissing the action should, and as far as I am concerned would, have been affirmed. Because, howevex*, instead of doing this, he equated the indefiniteness of the pleading with a failure to state a claim, the cause must, I think, be remanded to the district court with directions to afford the plaintiff a reasonable time to conform to the order to make the pleading more definite, and in default of such compliance to strike the pleading or make such other order as he deems just.
Believing as I do that the district judge was right in his basic ruling and wrong only in the method chosen to enforce it, I dissent not from the reversal of the judgment but from the reasons given therefor by my brothers, particularly their view that the district judge abused his discretion in ordering a more definite statement.